United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40822
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MAXIMO MANUEL RAVELL-RUIZ,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:04-CR-47-ALL
                         --------------------

Before JONES, SMITH, and PRADO, Circuit Judges.

PER CURIAM:*

         Maximo Manuel Ravell-Ruiz appeals from his guilty-plea

conviction for illegal reentry following deportation.        The record

reveals that Ravell-Ruiz absconded from custody prior to the

pendency of the instant appeal, and the Federal Public Defender

concedes that Ravell-Ruiz’s fugitive status remains ongoing.

Given these circumstances, the appeal is dismissed.       See Ortega-

Rodriguez v. United States, 507 U.S. 234, 239-40 (1993); see also




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40822
                               -2-

United States v. Delagarza-Villareal, 141 F.3d 133, 136-38 (5th

Cir. 1997).

     APPEAL DISMISSED.